NO. 07-10-0501-CV
                                                                              
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                                 JUNE
14, 2011
                                            ______________________________
 
                            MICHAEL
MALONE d/b/a MICHAEL MALONE STUDIO,
And
WKMC ARCHITECTS, INC.,
 
                                                                                                            Appellants
V.
 
BARNES JEWELRY, INC.,
                                                                                                            Appellee
______________________________
 
                       FROM
THE 251ST DISTRICT COURT OF POTTER COUNTY;
 
                          NO.
95,078-C; HONORABLE ANA ESTEVEZ, PRESIDING
_____________________________
 
ORDER
DISMISSING APPEAL
                            _____________________________
 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
Appellants have filed a motion to dismiss.  Without passing on the merits of the case, we
grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(1) and dismiss the appeal. 
Having dismissed the appeal at appellants’ request, no motion for
rehearing will be entertained, and our mandate will issue forthwith.
                                                                        Brian
Quinn
                                                                        Chief
Justice